 In the Matter of MCKINNEY LU IBER COMPANY, INC.andUNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, AFLCase No. 15-C-1389.-Decided March 15, 1949DECISIONANDORDEROn August 6, 1948, Trial Examiner J. J. Fitzpatrick issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices 1 and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.2ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, McKinney Lum-ber Company, Inc., Gurdon, Arkansas, and its officers, agents, suc-cessors, and assigns, shall:1Those provisions of Section 8 (1) and (3) of the National Labor Relations Act, whichthe Trial Examiner found were violated, are continued in Section 8 (a) (1) and 8 (a) (3)of the Act, as amended by the Labor Management Relations Act, 1947.*Chairman Herzog and Members Reynolds and Gray.2We do not adopt the TrialExaminer'sfinding that employee Ed Miller heard PresidentMcKinney tell Foreman Wright that "he did not want anybody to work for him that be-longed to the Union " The record indicates, and we find, that Miller only heard rumors thatMcKinney had made the alleged statement to Wright. Nor do we base our 8 (1) finding onthis alleged statement.82 N. L.R. B., No. 2.38 McKINNEY LUMBER COMPANY, INC.391.Cease and desist from :(a)Discouraging membership in United Brotherhood of Carpen-ters and Joiners of America,AFL, or in any other labor organizationof its employees,by discharging or refusing to reinstate any of itsemployees,or in any other manner discriminating in regard to theirhire or tenure of employment,or any term or condition of theiremployment;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, toform labor organizations,to join or assist United Brotherhood ofCarpenters and Joiners of America,AFL, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,and to refrainfrom any or all of such activities,except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a) (3) of the Act,as guaranteed by Section 7 thereof.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer Durward B. Bolt and Eugene Hughes immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;(b)Makewhole Durward B. Bolt and Eugene Hughes for any lossof pay they may have suffered because of the Respondent's discrimina-tion against them, by payment to each of them of a sum of moneyequal to the amount which he normally would have earned as wagesduring the period from the date of discrimination to the date of theRespondent's offer of reinstatement,less his net earnings during saidperiod;(c)Post at its plant in Whelan,Springs, Arkansas,copies of thenotice attached to this Order and marked "Appendix A." 3 Copies ofsaid notice,to be furnished by the Regional Director for the FifteenthRegion, shall,after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof,and maintained by it for sixty(60) consecutive days thereafter, inconspicuous places,including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, orcovered by any other material;E In the event this Order Is enforced by decree of a United States Court of Appeals, thereshall be inserted,before the words : "A DECISION AND ORDER,"the words:"A DECREEOF THE UNITED STATES COURTOF APPEALS ENFORCING " 40DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for the Fifteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondent discriminatorilydischarged Andy L. Hughes and Joseph Oscar Hughes.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WEWILLNOT discourage membership of our employees inUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL, or in any other labor organization, by discharging orrefusing to reinstate any of our employees or in any other mannerdiscriminating in regard to their hire or tenure of employment, orany term or condition of their employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist UNITED BROTH-ERHOODOF CARPENTERS AND JOINERS OF AMERICA, AFL, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aidor protection, and to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of theAct, as guaranteed by Section 7 thereof.WE WILL OFFER to Eugene Hughes and Durward B. Bolt imme-diate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed, and make each of themwhole for any loss of pay he may have suffered as a result of thediscrimination.All our employees are free to become or remain members ofthe above-named union or any other labor organization.We willnot discriminate in regard to hire or tenure of employment orany term, or condition of employment against any employee be- McKINNEY LUMBER COMPANY, INC.41cause of membership in, or activity on behalf of, any such labororganization.MCKINNEY LUMBER COMPANY, INC.,Employer.Dated--------------By---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material.INTERMEDIATE REPORTMr. C. Paul Barker,for the General Counsel.Moore, Burrow, Chowning and Mitchell,of Little Rock, Ark.,by Mr. LawrenceB. BurrowandMr. Cy G. Lowe,of New Orleans, La., for the Respondent.Mr. Charles F. MendenhallandMr.C.W.Mowery,of Little Rock, Ark., forthe Union.STATEMENT OF THE CASEUpon a second amended charge filed October 6, 1947, by United Brotherhoodof Carpenters & Joiners of America, AFL, herein called the Union, theGeneral Counsel ofthe National Labor RelationsBoard bythe RegionalDirectorfor the FifteenthRegion(New Orleans, Louisiana),'issued his complaintdated May 26, 1948, against McKinney Lumber Company, Inc., herein called theRespondent, alleging that the Respondenthas engagedin and wasengaging inunfair labor practices affecting commerce within themeaningof Section 8 (1)and (3) of the National Labor Relations Act,2 and Section 8 (a) (1) and (3) ofthe Labor ManagementRelationsAct, 19478 and Section 2 (6) and (7) of theAct and the amended Act Copies of the complaint and amended charge togetherwith notice of hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substance:that the Respondent (1) discharged Durward B. Bolt and Eugene, Andy L. andJoseph Oscar Hughes because of their membership in and activities on behalf ofthe Union, and has since failed to reinstate any of said employees for the samereason and because they engaged in concerted activities with other employees forthe purposes of collective bargaining and other mutual aid and protection; (2)interrogated its employees concerning their union affiliations, threatened andwarned them to refrain fromassisting,becoming members of, or remaining mem-bers of the Union ; and threatened its employees with discharge or other dis-cipline if they engaged in concerted activities.The Respondent's answer filed June 7, 1948, admits the jurisdictional allegationsand the discharge of the employees named in the complaint, but denies the allega-tions of unfair labor practices.Pursuant to notices a hearing was held in Gurdon, Arkansas, on June 22, 23 and24,1948, before J. J. Fitzpatrick, the undersigned TrialExaminer,duly designatedby the Chief Trial Examiner. The General Counsel and the Respondent wereIThe General Counsel andthe attorneyrepresenting him at the hearing will be referredto herein as the GeneralCounsel.The National LaborRelations Board will be called theBoard.2 49 Stat.449, hereincalled the Act61 Stat. 136, herein called the Amended Act 42DECISIONS OF NATIONALLABOR RELATIONS BOARDeach represented by an attorney, the Union by an International Representativeand an Organizer.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertaining to the issues was afforded allparties.At the conclusion of the hearing the parties waived oral argumentsbefore or the filing of briefs with the Trial Examiner.Upon the entire record and from my observation of the witnesses, I make thefollowing :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTMcKinney Lumber Company, Inc., is an Arkansas Corporation, with its officeat Gurdon, Arkansas, and its mill at Whalen Springs, Arkansas, about 9 milesdistant from Gurdon. It is engaged in the manufacture of lumber and hard-wood flooring. In the course of its business during the calendar year 1947, theRespondent purchased over $200,000 worth of rough lumber and other materialsand supplies, approximately 10 percent of which came from points outside theState of Arkansas.During the same period it manufactured and sold products inexcess of $200,000 in value, approximately 85 percent of which went to pointsoutside the State.II.THE LABOR ORGANIZATION INVOLVEDUnited Brotherhood of Carpenters & Joiners of America, AFL, is a labor organi-zation admitting to membership employees of the Respondent.III.THEUNFAIR LABOR PRACTICESA. Chronology of eventsOn the night of June 19, 1947, an organizer for the Union met with a groupcomposed of eight or nine people mostly employees of the Respondent at the homeof James H. Hughes, located about 11/2 miles from Whalen Springs, where theRespondent's mill is situated.A committee was selected from the group to solicitfor the Union and the members thereof were each furnished with blank cardsfor the purpose of securing as many union authorizations as possible among theRespondent's employees. Included in those who took cards were Eugene, AndyL., and Joseph Oscar Hughes, sons of James H. Hughes, and all employed by theRespondent, and also Carl Bolt, a partially disabled, unemployed veteran.Thenext morning, June 20,' during working hours there was considerable union dis-cussion among the Respondent's employees, engendered to some extent by thethree Hughes boys above referred to, but more particularly because of the activi-ties of Carl Bolt who spent most of that morning at the mill talking union to theemployees.When the Respondent's President, J. B. McKinney, heard about Bolt'sactivities he ordered him off the premises.On June 23, Eugene Hughes, and on June 24, Durward Bolt (brother of CarlBolt and who had also attended the June 19th union meeting at the Hughes' home)were discharged by the Respondent.Early in August the Respondent sent a representative to Monroe, Louisiana,who hired 14 experienced mill men including 10 Negroes' to work on the nightshift.The 10 Negroes arrived at Whalen Springs by automobile in the imddle ofthe afternoon of August 6th, and reported at the mill but did not go to work until* All dates herein unless otherwise specifically Indicated are for the calendar year 1947.5All these men had been employed at a mill in Monroe which had recently burned. McKINNEY LUMBER COMPANY, INC.43the night of August 7th.However,their arrival at themillon August 6th, causeaconsiderable concern and discussion among the employees as the Respondent hadnot informed any of its employees that the new workers had been secured largelyto train inexperienced employees.On the morningof August 7th, theRespondent dischargedAndyL and JosephOscar Hughes.None of the four discharged employees has since been reinstated.It is the contention of the General Counsel,challengedby theRespondent, thatthe four named employees were discriminatorily discharged and refused reinstate-ment, and also,thatduring the summer of1947,the Respondent by other actsinterfered with the rightsof its employeesas guaranteed under the Act and theamended Act.B. Interference, restraint, and coercionAs previously found, on June 20th, Carl Bolt, not an employee, spent severalhours at the Respondent's mill during working hours distributing union cardsand attempting to interest the employees in the Union.When the Respondent'sPresident J. B. McKinney heard that Carl was on the premises and what he wasdoing, he told Bolt he was interfering with production, ordered him off thepremises and instructed him not to return. I do not believe this act of McKinneyconstituted interference by the Respondent with the rights of the employees.Work time is for work and the employer is entitled to see to it that production isnot unduly interfered with.'There is no evidence that management made anyeffort to restrict talking among its employees on Company time about any subject,including the Union. Such practice is quite common in industry unless therehappens to be a special restriction on solicitation uniformly enforced, and therewas no such restriction in the mill.But very few employers, without special per-mission, permit outsiders to talk to employees during working hours on mattersnot concerned with their work.' Bolt testified that his solicitation and distributionof cards did not interfere with the work of the employees, but this is hard tobelieve.The testimony shows without contradiction that during the 2 or 3hours he was in the mill he talked to practically every employee with whom hecame in contact. In any event, I find that McKinney believed, and had reasonablecause to believe, that Bolt was interfering with the work of the employees.Whilehe may have been unnecessarily rough ordering Bolt off the mill property, it mustbe remembered that he was addressing an apparent trespasser who had not askedfor permission to come on the premises' There is no evidence that barring Boltfrom the mill unduly restricted the employees in the exercise of their rights underSection 7.While the above act of McKinney did not constitute interference withthe rights of the employees it is credible evidence that the Respondent was awareof union activities in the plant on June 20th.°Matter of Peyton Packing Company, Inc ,49 N. L R. B. 828, 843.'There is no question involved here of inability of a union representative to obtainreasonable access to the employees, as was true inMatter of Weyerhanser Timber Company,Inc.,31 N. L R. B. 258, orN. L. R. B. v. Cities Service Oil Company, at al.,122 F. (2d)149, 152.Here, the employees were local people living near the mill and readily accessibleIn non-working periods.°Bolt testified without contradiction that he had been on the mill premises on prioroccasions during working hours and was not molestedThere is no evidence, however,that his prior visits were for so extensive a period of time as 2 or 3 hours, he interferedwith the work of the employees, or that his presence had been brought to the attentionof management.On the June 20, occasion his testimony indicates rather clearly his con-viction that he was not wanted upon the premises.He testified, "I was fixing to leaveand get In my car,and Isaw Mr. McKinneycoming.I knewhe was mad-." 44DECISIONSOF NATIONALLABOR RELATIONS BOARDDurward B. Bolt, brother of Carl Bolt, who only began working for theRespondent the morning of June 20th and whose discharge on June 24th will befully discussed hereafter, testified credibly that on June 20th, shortly after hisbrother had been ordered off the premises, McKinney warned him that if Carlreturned on the property, "he was going to get hurt" and that if Durward hadjoined the Union he could quit working immediately, "I- have money in mypocket to pay you off."Durward told McKinney that he needed the work andwould not quit, would continue to work until someone fired him.McKinneythen left after stating to Durward that he was "not going to have anything likethat on this job."Employee Ed Miller, testified that in the summer of 1947," he heard McKinneytell Foreman Elmer Wright that, "he did not want anybody to work for him thatbelonged to the Union" ; that about August 5, Wright asked him [Miller] whathe thought about the Union and that he replied that the Union was all right.Willie Frank Green, who had been laid off by the Respondent in the summerof 1947 and who reapplied for a job three times within a week thereafter, testi-fied that on the last of these occasions he asked Foreman Wright if it wouldbe all right that he [Green] sign a union card and Wright replied "if that waswhat he had in mind he could not use him any more."McKinney denied generallythat he "ever threatened his men in connection with their union activities" orthat there was any union activity in the mill other than the Carl Bolt incidentheretofore referred to, but was not asked about and did not deny the abovetestimony of Miller and Green.Foreman Wright although available, was notcalled as a witness. It is found that President McKinney and Foreman Wrightmade the statement substantially as testified to by Miller and Green. It isfurther found that, by the anti-union statements of President McKinney toDurward Bolt and to Foreman Wright, and Wright's statement to job applicantGreen that he could not use him if he joined the Union, the Respondent hasinterfered, restrained and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and the amended Act.C.The dischargesEugene Hughes,was employed by the Respondent as a crane operator aboutthe end of February 1947," and remained in that capacity until his dischargeon June 23.His supervisor was Foreman Wright.As found before, he attendedthe meeting at his father's house on June 19th.The next day, Friday June 20th,and probably Saturday June 21, he brought union cards to work with him,distributed them among the employees and secured some signers, either onCompany time or his own time. On Monday morning June 23, after lie had beenworking about 30 minutes, according to his credited testimony, Foreman Wrighthanded him a check stating that McKinney had fired him 12When Eugeneasked the reason for his discharge, Wright told him to see McKinney. EugeneMcKinney testified generally that he did not at any time threaten his employees con-cerning their union activities.He was not asked and did not deny the testimony of thisconversation with Durward.10Miller fixed the time between the discharge of Eugene Hughes(June 23) and the dis-charge of Joseph Oscar Hughes(August 7).11Hughes, although only 18 years of age, had previous experience as a crane operator andtong hooker with the Respondent's predecessor and had been sent for by Foreman Wright.32The record discloses that all checks were issued at Gurdon, Respondent's office, 9 milesfrom the mill.The previous Saturday(his regular weekly pay day) Eugene had receivedhis check for the week ending Thursday.The check received by him on Monday,also datedJune 21, was for wages earned on Friday and Saturday,June 20 and June 21. McKINNEY LUMBER COMPANY, INC.45then went to McKinney.His undenied, corroborated " credited testimony as tothe interview follows :I asked him if my work was satisfactory.That was the first thing I askedhim, and he said, "Yes itwas asgood as anyone's." I asked him then whatwas wrong, and he said, "You knowjust as well asI do." I told him Ididn't.He said, "well, if you don't, you willnext time."It is McKinney's testimony that Eugene Hughes was discharged by ForemanWright under his instructions, as the result of a talk the week before whenWright asked him to replace Hughes stating that he "did not tend to his joblike he should," "don't keep up his rig and he comes in late to work."Wrightnot having been called as a witness, there is no corroboration of this testimonyof McKinney.The boom on the crane used by Eugene was old and beginning to decay.HecalledWright's attention to its condition sometime after he first began working,but nothing was done about it. Approximately 3 weeks prior to his dischargethe boom broke but was promptly repaired and used thereafter by Eugene upto the time of his release.There is no evidence that Eugene was in any waycriticised by management for mishandling the crane or other equipment at thetime the boom broke or at any other time. About the end of May, McKinneyreprimanded Eugene for shooting craps on the job during intervals when thecrane was not in operation.This is the only criticism in the record of Eugeneby management, ° nor is there any evidence-by way of Company records orotherwise-to support McKinney's statement that it had been reported to himthat Eugene was late in coming to work.McKinney testified also, that "maybe" a thirdreasonwhy Foreman Wrightdischarged Eugene was for "keepinghis men afraidof him."Two tong hookersattached the logs which were raised by the crane. This is dangerous work asthe danglingrope may catch the tong hookeras the boom is raised, if he iscarelessand the crane operatorisnotwatching.Pat Harris, a tong hookerwho worked with Eugene for a while, testified that on one occasion" he gavethe signal to the crane operator to "tighten up" after he had fastened a log withthe tongs, and that Eugene jerked theboom up instead of raisingit slowly,causingHarris to be dragged about 2 feet by the rope but unhurt ; that he askedForeman Wight to change his job as he wasafraid"the Hughes boy wouldhurt him" and that he was later transferred to another job. Therecord dis-closes that this kind of accidentwas not uncommon amongtong hookers, butthiswas the only incident of the kind involvingEugeneduring the 4 months heworked for the Respondent.Durward D. Boltcame to work for the Respondent on June 20, 1947. Heworked with two Negroes supplying the ripsawswith lumber from stacks.Thesestacksconsisted of layers of planks with 6 to 8, inchsquare,6 foot strips between.As the layers of lumber were removed by the two Negroes, Bolt removed thestrips, piled them in a wagon and counted the lumberpieces.isBy his brother Andy L. Hughes who attended the interview at Eugene's request.14W. H. Guess, a log scaler but not a supervisor who also acted as relief crane operator,testified credibly that he told McKinney about Eugene shooting craps and that he toldForeman Wright Eugene unnecessarily "Jerked" the boom, did not keep the crane mechanismoiled, and that Eugene had told him when he remonstrated with him for his carelessness,"they cannot fire me as I have a union card in my pocket."Eugene denied that Guess evercriticized his handling of the crane.isHarris could not fix the time.Apparently,from the record,Harris was transferredto another job before Eugene was discharged,and the occasion in question was 2 weeksprior to his transfer. 46DECISIONSOF NATIONAL LABORRELATIONS BOARDDurward, as previously found, had attended the union meeting on June 19th,and on the 20th, after his brother had been run off the mill property a few hoursafterDurward started to work for the Respondent,McKinney warned himthat his brother would be hurt if he came on the property again and also toldDurward to quit his job if he was connected with the Union.At this timeDurward was not a member of the Union,but signed an authorization card thatevening after work.He worked Friday and Saturday, June 20 and 21, and alsoon Monday,June 23.The next morning before work began, according to Dur-ward's credited testimony,Foreman Wright gave him a check for his pay todate and when Durward asked why he was being discharged replied, "Well, Mr.McKinney sent the check to you and that is all that I know about it."McKinney testified that Foreman Wright discharged Durward and that he didnot order or have anything to do with it. The only evidence as to Durward'swork record, aside from his own testimony,is that of Oma Locke,one of theNegroes who worked with him on the stacks. Locke testified that he and theother Negro, James Couch, also known as "Snake Eyes,"handled the lumberand Durward took care of the strips,the latter being the easiest job,but thatDurward handled the lumber also when either of the other two workers went fora drink of water several times a day;that he never complained to ForemanWright or other management representative about Durward's working mostlywith the strips,"he kept up his job.I reckon that was his job. That is whathe was doing when he first started on it.He was keeping up with the sticks[strips], and he kept them away."Durward testified that he was doing the work he had been instructed to do bythe foreman.There is no evidence that he was criticized or warned in any wayby management that his work was unsatisfactory.Conclusions as to the discharges of Eugene Hughes and Durward BoltMcKinney's testimony that he did not know that either Eugene or Durwardwere interested in the Union until after their discharge is rejected.On June20th,McKinney ordered Carl Bolt off the mill premises because of his effortsto interest the employees in the Union.Later the same day he suggested toDurward(who had just reported for work that morning)that he quit workingas McKinney did not want the Union in the mill.Log scaler Guess crediblytestified that he told Foreman Wright that Eugene was in the Union prior to thelatter's discharge.I find that the Respondent knew or suspected that EugeneHughes and Durward Bolt were members or interested in the Union prior to theirrespective discharges.Respondent's contention that these two employees were discharged for causeis rejected.Lacking the testimony of Foreman Wright, too much has to beleft to conjecture to warrant a finding in that respect.Wright could havetold about their work, possible criticisms thereof he made to these workersthemselves and his version of what happened at the time of the discharges.This also applies to the failure to produce Company records of time sheets whichcould have definitely established whether Eugene Hughes was unnecessarily orunduly late in coming to work.As the record stands there was no criticism of Eugene Hughes by manage-ment except McKinney's warning that he desist from shooting craps while onthe job a month before his discharge-which warning was heeded.It is prob-ably true that he lacked extensive experience as a crane operator but Wrighthired him because he had some experience and the breaking of the boom 3 MoKINNEY LUMBERCOMPANY, INC.47weeks before his discharge cannot be ascribed entirely to negligence or inex-perience, as there is credible testimony that the boom was not in good condi-tion.Furthermore, the record is silent as to any criticism for this incident atthe time or of any criticism of him when Harris complained and asked to betransferred to other workInsofar asDurward Bolt is concerned,management at no timecriticized hiswork.His testimony stands uncontradicted and is credited that he was doingthe work Wright had instructed him to do.When an employer resorts to the drastic and severe measure of summarydischarge without notice, the employee involved is entitled to know the reasontherefor.When no reasonis given, asin these twoinstances,the immediatesurrounding circumstances are particularly material. I am convinced and findthere is no adequate probative or substantial evidence that Eugene Hughes orDurward Bolt were discharged for cause, but on the other hand, such evidencedoes show that each of them was discharged and has not since been reinstatedbecause he joined or assisted the Union.Andy L. Hughes and Joseph Oscar Hughes,brothers of Eugene, were hiredby the Respondent in May as end matchers and worked together on the dayshift until their discharge on August 7, 1947.Their starting pay was 60 centsan hour. It was raised to 75 and finally to $1.00 an hour, thelast raise goinginto effect 3 or 4 weeks prior to the discharges.Both brothers were on the Union committee and active in distributing cards.Andy gave one card to Lewis Harper on June 20th, who through CarpenterForeman Stinnettbrought the card to McKinney's attention.As previouslyfound, Andy was present when McKinney discharged his brotherEugene onJune 23.On July 11th, a copyof the chargefiled by theUnion alleging dis-criminatory discharges of Eugene Hughes and Durward Bolt was received bythe Respondent.Under all the circumstances shown by the record I find thatthe Respondent knew or suspected the Union activities of Andy L. and JosephOscar Hughes on and after June 20th, 1947.About the 5th of August, Respondent arranged to import some experiencedsaw millworkers from Louisiana including ten Negroes,as previously found.When the Negroes arrived by auto in the late afternoon of August 6th, theyreported at the plant but were told to report on the night shift on August 7th.Management had not informed any of the employees that these Louisianaworkerswere being brought in to help train inexperienced workers on the night shift,and their appearance on August 6th produced speculation and concern, par-ticularly among the day shift employees, as to the reasons for the importations.In this respect Andy Hughes testified :Q. Now, did you have any remarks to make about those outsideemployeestheywere bringing in?A. Yes, sir.Q. To whomdid you make the remarks?A.Well, Sherman Bryant, several of theboys standing around togethertalking and they were talking justas much asI was aboutthe boys comingin and takingour jobs, you know,and there was one in particular,and thatwas Bill Ogle.Q. Bill Ogle?A. Yes, sir. I told him that if the boyshad stucktogetherand signedthe Unioncards, andgot that Union in here,we would not have to beworried about this .. . 48DECISIONSOF NATIONALLABOR RELATIONS BOARDQ Did you make a remark to the same effect to Mr. Turner,who wasthe Superintendent there, to the same effect?A. Yes, sir ; about the same.In a similar vein Joseph Oscar Hughes testified :Q. Now,Oscar,had there been some talk the day before about thenew men coming in from the plant in Louisiana and Texarkana,Texas?A. Yes, sir.That was the general talk among all the mill hands. Theycould see there were some new men being put on that didn't even have aplace ; they didn't even have a job.They were just standing around wait-ing, and naturally that would arouse anybody's curiosity when men wouldbe standing around hired and say they were working when they didn'thave no place to work.We wondered where they were going to work.All the men in the plant had that on their mind,and were talking aboutit.Q. Did you or your brother say anything to the employees about if theyhad signed up the cards that would not have happened?A. I don't know whether he did or not. You see, I wasbusy.He waskeeping up the end matcher and had some spare time.Iwas feedingthe end matcher and there was no relief man at that time and I did nothave any time to talk.Superintendent Turner was asked on direct if Andy and Oscar Hughes talkedto him on August 6th, and heanswered :A.Well, yes, they did.They said, "I don't think itis right for Mr. Mcto get the men to come in here and take our places."On cross-examination Turner testified that he thought it was the oldest Hughesboy (Andy) that talked to him.Employee W. M. White testified that on August 6th, when the Louisiananegroes appearedhe talked with some of the other employeesabout new mencoming to work in the mill ; that Oscar Hughes asked him if hewas going tolet a negrotake his job, that he replied that it was alright with him if the Com-pany wanted it that way, whereupon Oscar stated that "no negro was going totake his job" ; that he rode home that evening with employee Sherman Bryant,who stated to him, "if we would stay down with theHughesboys we could run thenegroes awayfrom here."White further testified that he did not report tomanagement what Oscar or Bryant had said to him.Employee William Scott testified that on August 6th, all the employees wereexcited and worried about the negroes coming into the mill ; that he was workingwith Andy and Oscar Hughes and both of them were talking about "runningthem [thenegroes] off,or get a union in and run them off" ; that other employeeswere talking the same way ; that Oscar and Andy Hughes rode home with himin his auto that evening and the Hughes boys said, "they would get their gunsand return and run the negroes off, would not go in the mills, but you know,around the mill and shoot around trying to scare them." Scott further testifiedthat he didnot inform managementwhat the Hughes brothers had stated to him.Employee Floyd Hicks testified that on August 6th, Andy Hughes told himand other employees they were going to run the negroes off "as fast as they werebrought in"; that Andy told one of the negroes that he had better go back toLouisiana if he know what was good for him," because they were going to runthem back if he didn't."On cross-examination Hicks testified that Andy Hughesmight have said "something like" if the boys wouldsignup with the Union they McKINNEYLUMBER COMPANY, INC.49might be able to keep the negroes out.He further testifiedthat he did notreport tomanagement what he hadheard AndyHughes say.Oscar Hughes deniedthe testimony of W. M. White to the effect that he hadstated no negro wasgoing totake his job.Both Oscar and Andy Hughes deniedthat they had threatenedto use gunsto scare the negroes and Andy categoricallydenied that he told anyone including Floyd Hicks he had warned one of thenegroes he would run them back to Louisianaas fast asthey came in.I find that on August 6th, when the imported negroes arrived at the mill theday shift employees particularly were incensed and concerned, as they had notbeen told by management that the new employees were largely additions tothe night shift, andassumedthat they were brought in to replace old employees ;that they discussed among themselvesmanners andmethods to meet the ap-parent threat to their jobs, includingsecuringthe Union to represent theirinterests and also scaring or runningthe outsidenegroes offthe mill property ; 16that Andy and Oscar Hughes took the lead in these discussions ; that Andycomplained to Superintendent Turner about bringing in outside workers to "takeour places" but was reassured by Turner that such was not the purpose; andthat neither the employees nor Turner brought this concern of the men aboutthe new employees to the attention of President McKinney at the time.Early in the morning of August 7th, before the first shift started McKinneydrove out to the mill (as it was not unusual for him to do), and instructedSuperintendent Turner to discharge Andy and Oscar Hughes, putting on theirdischarge slip, "agitators." iT It is McKinney's testimony that he ordered thedischarge of Andy and Oscar Hughes after he had heard rumors from several em-ployees when he went out to the mill on August 7, about "threats that the Hughesboys had made" the day before.16 After the first shift started Turner, insteadof doing as he had been instructed by McKinney, told the two Hughes boys togo to the office at Gurdon to see McKinney.19When they arrived at the officethey had to wait a while for Mr. McKinney, but when he appeared he instructedRobert Topp, the office manager, to make out checks for Andy and Oscar. AndyHughes then asked McKinney the reason why they were being fired.McKinney,after insisting at first that they knew the reason, told them in substance that itwas because the two of them had done some threatening, and had been "talkingwhen they should have been listening."Andy then said something to the effectthat "those negroes are not going to take our jobs," and McKinney replied thathe would run the plantas he saw fit 20McKinney then went to breakfastWhile Topp was preparing the checks hetestified that he heard one of the Hughes boys saying to the other, "Its been along time since I have been scuffled like this," and when Topp gave them theirchecks one of the boys said, "Let's go down there," and the other one replied,"That the imported negroes had actually been threatenedis clear fromthe undisputedtestimony that they refused to work for a while the night of August7,until reassuredby management that they would not be molested.17This finding is based upon the credited testimony of Turner who, although later inthe day of August 7th, was also summarily discharged by McKinney, in no way showedany hostility at the hearing toward McKinney or the Respondent.18McKinney also testified that Superintendent Turner also told him about the threats,and "He and I both decided that the safest plan would be to fire them " This testimonyof McKinney's is rejected in view of Turner's testimony that on themorning inquestionMcKinney "came down to the plant and said, `Don't put the Hughes boys to work thismorning'.." and his failure to corroborate McKinney"It was McKinney'20The abovefindings are based upona reconciliation of the more or less mutually cor-roborative testimony of Andy and Oscar Hughes, Topp and McKinney. 50DECISIONS OF NATIONALLABOR RELATIONS BOARD"Yes, I want to be there when the end matcher tears up."When McKinney re-turned from his breakfast Topp reported the discussion he had heard betweentheHughes brothers 21The same morning McKinney went to the countyseat at Arkadelphia and, after consulting with his attorney, reported to thecounty sheriff that Andy and Oscar Hughes had threatened employees at the mill.The sheriff the same day went to the father of the Hughes boys, and was assuredby the latter that there would be no disturbance as far as his sons wereconcerned.After they had received their paychecks the two Hughes boys left the office.Sometimeduring theday one ofthe two went to the mill to secure their belong-ingsbut there is no evidence that they or any other of the employees or formeremployees in the mill caused any disturbanceat themillor otherwise, then orthereafter.Conclusions as to the reasons for the discharge of Andy L. andJoseph Oscar HughesThe discharge of these two employees must be viewed in the light of all thesurrounding circumstances and what had transpired before that time.Mc-Kinney, who controlled and managed the Respondent, was opposed to anyUnion securing a foothold in the mill, and the Respondent, as heretofore found,engaged in acts of interference and discrimination when efforts to organize theemployees in the Union were started the previous June.Andy and Oscar Hugheswere known to be among the leaders in that activity.Nevertheless, they bothwere given substantial raises thereafter.Superindendent Tucker's testimonyis credited that these raises were granted to stimulate productionMcKinneybad taken over and started running the mill the previous year.He was inex-perienced and was having difficulties with production in 1947.He needed moreexperienced help,particularly on the night shift.McKinney was no doubt atfault not notifying the employees in August that the experienced mill handshe was importing from Louisiana were to augment and train the inexperiencednight shift workers and were not necessarily for replacement purposes.There-fore when the strangers appeared on August 6, the employees then workingnaturally assumed their jobs were in jeopardy.They talked about methods toprotect their positions.Andy and Oscar Hughes were prominent in this dis-cussion.They stated thatif theyhad a Union in the mill it could protectthem, but there is credible testimony that they also suggested unlawful actionto "scare the negroes off" and prevent them from reporting for work.Although McKinney testified that the rumors he heard before the first shiftstarted on August 7, were that the "Hughes boys" were going to run the importednegroes off the mill property, it is likely that he also heard what Andy Hugheshad said concerning the protection a Union could afford the employees in sucha situation.In any event, without checking the authenticity of the rumors,or giving Andy and Oscar an opportunity to deny, affirm or explain them, hesummarily ordered their discharge and appealed to the county sheriff to protectthe negro employees.21Both Andy and Oscar denied making any statements in the presences of Topp, butin view of the mutually corroborative testimony of Topp and McKinney, these denials arerejected.zz Itmust be remembered,however, that the same day Andy and Oscar Hughes andprobably other employees concerned were told by Superintendent Turner what the realpurpose was in bringing into the mill the outside experienced help. McKINNEY LUMBER COMPANY, INC.51It can be assumed under these circumstances that McKinney was glad of alegitimate reason to discharge the two Hughes boys, because of their enthusiasmfor the Union. By their suggestion to other employees that the LouisianaNegroes be run out of the mill, Andy and Oscar certainly presented him withsuch reason. I am of the opinion and find upon the preponderance of the testi-mony that Andy L. Hughes and Joseph Oscar Hughes were discharged for causeand shall therefore recommend that the allegations in the complaint as to thembe dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce, among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act and the amendedAct.It has been found that the Respondent has discriminated in regard to the hireand tenure of employment of Eugene Hughes and Durward B. Bolt. It will,therefore, be recommended that the Respondent offer the said employees im-mediate and full reinstatement to their former or substantially equivalent posi-tions,' without prejudice to their seniority or other rights and privileges andmake them whole for any loss of pay they may have suffered by reason of thediscrimination against them by payment to them of a sum of money equal to thatwhich they normally would have earned from the dates of the discriminatorydischarges to the dates of the offers of reinstatement, less their net earnings 21during said period.The unfair labor practices found herein, including discrimination in regardto the hire and tenure of employment (one of the most effective methods of de-feating and frustrating employees in their right to self-organization), establishesthat the Respondent is manifestly opposed to self-organization among its em-ployees, and that danger of commission in the future of unfair labor practicesby the Respondent is to be anticipated from its conduct in the past. It will,therefore, be recommended that the Respondent be required to cease and desistfrom in any other manner interfering with, restraining, and coercing its em-ployes in the exercise of the rights guaranteed under the Act and the amendedAct.'Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:"In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible, but if such position is no longer in existence, then a substantially equivalentposition."Matter of The Chase National Bank of the City of New York, etc.,65 N. L R. B827.24Matter of Crossett Lumber Company, etc ,8 N. L R B. 440, 492-49825N. L. R. B. v. Express PublishingCo , 312 U S. 426. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.United Brotherhood of Carpenters & Joiners of America, AFL, is a labororganization within the meaning of Section 2 (5) of the Act and the amendedAct.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act and the amended Act, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (1) of the Act and Section 8 (a) (1) of the amended Act.3.By discriminating in regard to the hire and tenure of employment of EugeneHughes and Durward B. Holt, thereby discouraging membership in a labororganization, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act and Section 8 (a) (3)of the amended Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act and of theamended Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in this case, I recommend that the Respondent, McKinneyLumber Company, Inc., Gurdon, Arkansas, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in United Brotherhood of Carpenters & Joinersof America, AFL, or any other labor organization of its employees, by discharg-ing or refusing to reinstate any of its employees, or in any other manner dis-criminating in regard to their hire and tenure of employment, or any term orcondition of employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join, andassist labor organizations, to bargain collectively through representatives oftheir own choosing and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection, or the right to refrainfrom such activities, as guaranteed in Section 7 of the Act and of the amendedAct.2.Take the following affirmative action, which I find will effectuate thepolicies of the Act and the amended Act:(a)Offer Eugene Hughes and Durward B. Bolt immediate and full rein-statement to their former or substantially equivalent positions, without preju-(lice to their seniority and other rights and privileges;(b)Make whole Eugene Hughes and Durward B. Bolt, and each of them, forany loss of earnings he may have suffered by reason of the Respondent's dis-crimination against him, by payment to him of a suin of money equal to thatwhich he would normally have earned from June 23, 1947 (In the case ofEugene Hughes), and June 24, 1947 (in the case of Durward B. Bolt), the dateupon which he was discriminatorily discharged, to the date of the offer ofreinstatement less his net earnings,26 during said period ;(c)Post at its mill in Whalen Springs, Arkansas, copies of the notice at-tached hereto and marked "Appendix A." Copies of said notice, to be furnishedby the Regional Director for the Fifteenth Region, shall, after being duly signed11 See footnote24,supra. McKINNEY LUMBER COMPANY, INC.53by the Respondent's representative, be posted by the Respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any othermaterial;(d)Notify the Regional Director for the FifteenthRegionin writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply therewith.It is further recommended that the complaint be dismissed insofar as italleges discrimination as to the hire and tenure of employment of Andy L.Hughes and Joseph Oscar Hughes.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor RelationsBoard,Series 5,effectiveAugust 22, 1947, any party may,within twenty (20) days from the date of service of the order transferringthe case to the Board, pursuant to Section 203.45 of said Rules and Regula-tions, filewith the Board, Rochambeau Building, Washington 25, D. C, anoriginal and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any partymay, within the same period, file an original and six copies of a brief in supportof the Intermediate Report. Immediately upon the filing of such statementof exceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46, should any party desirepermission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of service of theorder transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.J. J. FITZPATRICK,Dated August 6, 1948.TrialExaminer.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations,to join UNITEDBROTHERHOODOF CARPENTERS &JOINERS OFAMERICA, AFL, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and othermutual aidor protection, or their right to refrain from any or all of such activities.838914-50-vol 82-5 54DECISIONSOF NATIONALLABOR RELATIONS BOARDWE wits OFFER to Eugene Hughes and Durward B. Bolt, and each ofthem, immediate and full reinstatement to his former position or sub-stantially equivalent position,without prejudice to his seniority and otherrights and privileges,and make him whole for any loss of earnings suf-fered as a result of the discrimination against him.WE WILL xor discriminate in regard to hire and tenure of employmentor any term or condition of employment against any employee becauseof membership in or activity on behalf of any such labor organization.McKINNEY LUMBER COMPANY, INC,Employer.Dated--------------------------By---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.